Title: From Thomas Jefferson to James Jackson, 28 May 1801
From: Jefferson, Thomas
To: Jackson, James


               
                  Dear Sir
                  Washington May 28. 1801.
               
               Mr. Clay having declined his appointment as a Circuit judge, it becomes necessary to supply his place by another appointment. unacquainted as we are here with the different characters who might be considered as proper to fill the place, it becomes necessary to ask information from those who know the characters. your opinion on the subject would be peculiarly satisfactory to me. permit me therefore to ask the favor of you to give me information as to the characters you think best qualified for the appointment. it is unnecessary to mention to you that they should be good [lawyers,] of perfect integrity, and of republican principles. this latter qualification cannot be deemed an illiberal requisite, when we consider that offices having been so long given exclusively to those called federalists, it is but just that republicans should now [come in till there shall] be a due participation. the delay which has been already occasioned by distance, obliges me to ask the favor of as immediate an answer as you can give me. Accept assurances of my perfect esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            